U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Santeon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11720 Plaza America Drive, Suite 150, Reston, Virginia 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of July 31, 2012, there were 477,264,043 shares outstanding of the issuer’s common stock. SANTEON GROUP, INC. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the ThreeMonths Ended March 31, 2011 and 2010 4 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended March 31, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4T.Controls and Procedures. 20 PART II - OTHER INFORMATION 22 Item 1. Legal Proceedings. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults upon Senior Securities. 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 Signatures 23 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SANTEON GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment, net Software assets, net Total non-current asset Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - related party Notes payable Total current liabilities Stockholders' deficit: Common stock, par value $0.001, 700,000,000 shares authorized 207,889,126 shares issued and outstanding as of March 31, 2011 andDecember 31, 2010 Common stock to be issued Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 SANTEON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2010 (Unaudited) March 31, 2011 March 31, 2010 (As Restated) Revenues $ $ Costs of revenue Gross Profit Operating expenses: General, selling and administration Depreciation and amortization Total Operating expenses Loss from Operations ) ) Other Income/(Expenses): Interest expense ) ) Gain on forgiveness of debt - (Loss)/Gain from foreign currency transactions ) Total Other (Expense)/Income ) Loss before provision for income taxes ) ) Income tax (benefit) expense - - Net loss $ ) $ ) Net loss per common share, basic and diluted $
